Citation Nr: 0002905	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-12 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for histoplasmosis with 
chronic inflammation of the lungs.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel 

INTRODUCTION


The appellant served on active duty from November 1976 to 
November 1979 and from April 1995 to October 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Upon review of the evidence, the Board finds that it is 
necessary to remand this case to schedule a hearing before a 
Member of the Board at the RO (Travel Board).  The appellant 
indicated that he desired a Travel Board hearing in his VA 
Farm 9, Substantive Appeal of April 17, 1998.  A hearing was 
held before a hearing officer at the RO on May 5, 1998.  
There is no evidence of record to indicate that the appellant 
intended this hearing to take the place of a Travel Board 
hearing, or that he otherwise desired to withdraw his request 
for a Travel Board hearing.

A written request for clarification of the appellant's 
hearing request was submitted to the appellant on January 10, 
2000.  On January 19, 2000, the appellant returned this form, 
which he signed, and checked off the box which verified that 
he desired to have a Travel Board hearing at the RO.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of the REMAND is to accord the 
appellant due process of law.  No action is required of the 
appellant until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


